Citation Nr: 0716532	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (diabetes) with diabetic retinopathy.

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation, left shoulder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus. 

5.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).

The Board notes that the veteran, in his September 2003 
statement, raises a claim for an increased rating for 
residuals of a shell fragment wound.  The March 2004 rating 
decision addressed the veteran's recurrent dislocation, left 
shoulder, but not any residuals of a shell fragment wound.  
This matter is referred to the RO for the appropriate action. 

The issues of entitlement to a rating in excess of 20 percent 
for recurrent dislocation, left shoulder, entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
entitlement to service connection for tinnitus, and whether 
new and material evidence has been received to reopen a 
service connection claim for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus (diabetes) does 
not require regulation of activities. 

2.  The veteran's diabetic retinopathy is not manifested by 
visual acuity of 20/40 or worse in each eye.

3.  Complications of diabetes do not include cataracts, 
glaucoma, hypertension, or vascular disease.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, in May 2003, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the initial claim for service connection.  
Although the veteran was not subsequently provided additional 
notice specific to his claim for an increased initial rating, 
May and June 2003 rating decisions and the December 2004 
statement of the case provided him with the requisite 
information.  In March 2006, the veteran was provided with 
notice of the regulations on establishing the appropriate 
disability rating and effective date, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was then re-adjudicated, with no taint from the prior 
decisions; consequently, there was no prejudice from the 
failure to provide independent notice of the increased rating 
regulations or from the failure to provide timely notice of 
the effective date and disability rating regulations.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains lay statements, VA 
outpatient treatment records, service medical records, and 
the veteran's DD214.  In addition, the veteran was afforded 
VA examinations in 2006.  The Board finds that VA has 
satisfied its duty to notify and to assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).


II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

A decision dated in May 2003 granted service connection for 
diabetes and assigned a 20 percent evaluation under 
Diagnostic Code 7913.  Under that Diagnostic Code, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or requiring oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

The VA treatment records indicate that the veteran has a 
restricted diet to control his diabetes and that he is 
prescribed oral hypoglycemic agents, but the evidence of 
record, specifically the June 2002 and April 2003 Day 
statements, January, March, and November 2004 and November 
2005 VA treatment records, and January 2006 VA examination 
record, does not indicate that a physician has prescribed 
restriction or regulation of activities due to diabetes.  
There is no medical evidence to the contrary.  Consequently, 
the criteria for a higher rating for diabetes are not met 
under DC 7913 at any time during the claims period.  

DC 7913 Note 1 states that noncompensable complications of 
diabetes are considered part of the diabetic process under DC 
7913, but compensable complications are considered 
separately.  

The veteran's diabetic retinopathy is rated by analogy to 
loss of visual acuity.  See 38 C.F.R. § 4.84a.  38 C.F.R. 
§ 4.75 states that the "best distant vision obtainable . . . 
will be the basis of rating."  38 C.F.R. § 4.84a provides a 
noncompensable rating for vision of 20/40 in both eyes, and 
there is no rating for visual acuity better than that.  

A June 2004 VA treatment record reports that the veteran had 
corrected visual acuity of 20/40+1 in the right eye and 20/25 
in the left eye.  The veteran subsequently underwent cataract 
surgery.  Post-surgery, the veteran was noted to have 
uncorrected visual acuity of 20/20-2 in the right eye and 
visual acuity of 20/20-2 or 20/25-2 in the left eye in July 
and August 2004 VA treatment records.  

A February 2006 VA eye examination indicates that the 
veteran's uncorrected visual acuity at distance was 20/20 in 
the right eye and 20/25 in the left eye and his near 
uncorrected visual acuity was 20/20 in each eye.  His 
applanation tonometry was 17 in the right eye and 16 in the 
left eye.  Confrontation visual fields, extraocular 
movements, and pupillary exam were all normal.  His slit lamp 
exam was normal, with well-centered intraocular lenses in 
both eyes.  He did have moderate non-proliferative diabetic 
retinopathy with no evidence of diabetic macular edema.  The 
physician noted that the veteran appeared to have focal laser 
therapy in the right eye.  His cup-to-disk ratio was 0.5 in 
each eye with a moderately deep cup, with no neuroretinal 
notching.  The physician opined that the veteran had moderate 
non-proliferative diabetic retinopathy in both eyes, with 
very well maintained vision.  The physician also noted that 
the veteran had a history of cataracts in both eyes, but it 
was "impossible for [him] to determine without resorting to 
mere speculation whether [the veteran's] cataracts were 
diabetic-induced or not."  He added that the cataracts were 
removed, however, and the veteran's vision was well 
recovered.  The physician also diagnosed the veteran with 
chronic open-angle glaucoma, which he stated was "not 
associated with or caused by diabetes."  

In short, the treatment records never report visual acuity 
worse than 20/25 in the left eye or 20/40+1 in the right eye.  
Consequently, the veteran's diabetic retinopathy does not 
warrant a compensable rating.  A compensable rating is also 
not available for the veteran's cataracts or glaucoma because 
the evidence (February 2006 VA examination report) 
specifically indicates that they have not been found to be 
complications to the veteran's diabetes.    

A January 2006 VA examination record notes that the veteran 
no apparent cardiac or vascular complications of diabetes.  
The physician stated that there was a normal examination of 
the feet, but with minimal symptoms consistent with very 
early and minimal peripheral vascular disease.  The physician 
also stated that although the veteran was diagnosed with 
hypertension concurrent with the diagnosis for diabetes, 
there was no evidence of diabetic nephropathy, and it was not 
considered secondary to the diabetes.  

In sum, a rating in excess of 20 percent is not warranted for 
diabetes at any time during the claims period.  There is no 
evidence that the veteran has been prescribed regulation of 
activities to control his diabetes, and his diabetic 
retinopathy is manifested by visual acuity too significant to 
warrant a rating.  In addition, there is no evidence that the 
veteran has additional complications of diabetes, to include 
glaucoma, hypertension, or peripheral vascular disease.  As 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 20 percent for diabetes with diabetic 
retinopathy is denied.  


REMAND

On review, the Board finds that the issues of entitlement to 
a rating in excess of 20 percent for recurrent dislocation, 
left shoulder, entitlement to service connection for PTSD, 
entitlement to service connection for tinnitus, and whether 
new and material evidence has been received to reopen a 
service connection claim for bilateral hearing loss need to 
be addressed by the RO.

The Board observes that the RO, in a March 2004 rating 
decision, adjudicated and denied the veteran's claims.  In a 
June 2004 statement, the veteran specifically indicated his 
disagreement with the March 2004 rating decision.  No 
subsequent statement from the veteran indicated withdrawal of 
his appeal.  Accordingly, a statement of the case (SOC) 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The veteran and his representative should be issued 
a SOC on the issues of entitlement to a rating in 
excess of 20 percent for recurrent dislocation, 
left shoulder, entitlement to service connection 
for PTSD, entitlement to service connection for 
tinnitus, and whether new and material evidence has 
been received to reopen a service connection claim 
for bilateral hearing loss.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


